*896In our opinion the denial of the motion five years after the accident was a proper exercise of discretion. At such a late date the granting of the motion would have substantially impaired defendants’ rights (Rules Civ. Prac., rule 166; Feizi v. Second Russian Ins. Co., 199 App. Div. 775). The trial court was not required to permit an amendment of the pleadings which would radically change the theory upon which recovery was originally sought (Berkenstat v. Oliver, 275 App. Div. 679, and cases cited therein). Nolan, P. J., Beldoek, Ughetta, Pette and Brennan, JJ., concur.